DETAILED ACTION
Status of the Claims
Claims 1-14 are currently pending.
Claims 10-14 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-9 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 03/17/2021 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/17/2021.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 recites an isolated composition, comprising at least 25 of the mutant peptides selected from the group consisting of SEQ ID NOS: 1-149, or polypeptides comprising the mutant peptides; wherein the composition comprises mutant peptides encoded by 10 or more genes.  However, it is noted that the polypeptides to which the peptides of SEQ ID NO:1-149 belong “were identified as tumor antigens from human breast cancer (BCa) patients” as per page 3 of the present specification, and therefore are all reasonably considered naturally occurring polypeptides found in nature.  Since the claimed composition encompasses nature-based products which are either naturally occurring or non-naturally occurring but not having markedly different characteristics as their naturally occurring counterparts, it represents a "product of nature" judicial exception, and further analysis must be made as to whether other elements in the claim, if present, taken with the judicial exception (i.e. the claim as a whole) amounts to significantly more than the exception (i.e. Step 2B of the 2014 Interim Guidance to Patent Subject Matter Eligibility issued December 16, 2014).  In the instant case, any additional elements must establish meaningful limitations on the judicial exception and must limit the practical application of the exception to prove eligibility.  In the instant case, there are no further elements to the claims other than the peptides and/or polypeptides comprising the peptide sequences, and therefore the claims are not patent eligible.  Note that while the claims (as per independent claim 1) recite that the composition is an isolated composition of the naturally occurring polypeptides (interpreted as being an isolated composition of at least 25 of the recited polypeptides), the step of isolating of naturally occurring products does not transform them into patent eligible subject matter, as has been outlined by the courts, for example, in the Myriad Funk Brothers (Funk Brothers Seed Company v. Kalo Inoculant Company, 76 USPQ 280), the mere aggregation of isolated products of nature into a single product does not make the product patent eligible, wherein the individual components are not fundamentally changed and instead perform in their natural way.  As per Funk Brothers: 
The aggregation of select strains of the several species into one product is an application of that newly discovered natural principle. But however ingenious the discovery of that natural principle may have been, the application of it is hardly more than an advance in the packaging of the inoculants. Each of the species of root-nodule bacteria contained in the package infects the same group of leguminous plants which it always infected. No species acquires a different use. The combination of species produces no new bacteria, no change in the six species of bacteria, and no enlargement of the range of their utility. Each species has the same effect it always had. The bacteria perform in their natural way. Their use in combination does not improve in any way their natural functioning. They serve the ends nature originally provided and act quite independently of any effort of the patentee.
 
In the instant case, although the combination of isolated polypeptides into a composition or collection may allow for convenience in some applications, it is noted that the claims are product claims rather than process claims, and that the mere collecting of the isolated polypeptides does not necessarily result in markedly different characteristics as compared to the products in isolation, since they would reasonably be expected to retain most or all of their structural and functional properties (e.g. no synergistic effects) as compared to the markers in isolation, absent evidence to the contrary.  Accordingly, the claims are patent ineligible.
Claims 4-5 require the additional presence of 25 or more wild type peptides corresponding to the mutant peptides, or polypeptides comprising the wild type peptides.  Since this is merely the combining of naturally occurring “mutant” polypeptides (as detailed above) with “wild type” polypeptide (which are presumably naturally occurring, since they are “wild type”), then the resulting composition of polypeptides (isolated or not) must also be considered a judicial exception, and therefore these claims are not patent eligible either.
Claims 6-7 require that the composition of at least 25 polypeptides comprising the “mutant” peptide sequences and 25 corresponding wild type polypeptides be 1000 polypeptides or less, however, this would not alter the analysis as above, since the mere limiting the number of polypeptides to be less than 1000 would not make the composition or collection markedly different from their naturally occurring counterparts, and therefore these claims are similarly not patent eligible.
Claim 8 requires that the mutant peptides are “detectably labeled”, which presumably includes that the polypeptides comprising the recited peptide sequences are as well detectably labeled.  Given the broadest reasonable interpretation of the term “detectably labeled” viewed in light of the specification, it is noted that the polypeptides are reasonably detectable by appropriate antibodies directed to epitopes on the polypeptides and/or are reasonably detectable by mass spectrometry due the presence of mass, then the epitope(s) and/or mass can reasonably read on the limitation, and said epitope(s) and/or mass would not introduce any different characteristics (much less markedly different characteristics) relative to their naturally occurring counterparts, then 
Regarding claim 9, which introduces the limitation that “the mutant peptides are immobilized on the surface of a solid support”, it is noted that the mere placing of the individual polypeptides on a solid support would not necessarily alter their structure or function beyond the step of isolating them.  In such a case, the introduction of a solid support would reasonably be considered routine, conventional, well-understood and recited at a high level of generality so as to not be able to be considered as “significantly more” than the judicial exception. Therefore, this does not make the polypeptides patent eligible.  
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the peptides of SEQ ID NO:1-149 are all “mutant peptides”, however, at least some of them are found in wild type polypeptides (e.g. such as MUC17 for SEQ ID NO:83 and MYOM1 for SEQ ID NO:92, as per the UniProtKB entries, attached as per the obviousness rejections, below) and are therefore reasonably considered not mutant peptides or polypeptides.  Since it is unclear how the polypeptides (or corresponding peptides) can be wild type and mutant simultaneously, the metes and bounds of the claim are unascertainable.
Claims 2-9 depend from claim 1 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus 

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

UniProtKB MUC17 and MYOM1 entries
Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over UniProtKB entries P52179 (MYOM1 from human, from Nov. 2, 2008) and Q685J3 (MUC17 from human, from May 18, 2010)
Regarding claims 1, 4, and 6-8, the UniProtKB entries show polypeptides that comprise SEQ ID NO:83 and 92, which are described in claim 1 as mutant, but in the UniProtKB as wild type, and have epitope(s) recognizable by antibodies and/or mass detectable by mass spectrometry.  Since both are wild type, human proteins, then presumably a human being and their complete proteome would anticipate the claims.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the two polypeptides were well known in the art, as per their respective UniProtKB entries, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639